             Case 1:19-cv-00724-RP Document 64 Filed 04/13/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

MARIELA PEREZ, on behalf of herself              §
and all others similarly situated                §
                                                 §
V.                                               §           1:19-cv-0724-RP
                                                 §
MCCREARY, VESELKA, BRAGG &                       §
ALLEN, P.C., et al.                              §

                                             ORDER

       Before the Court are Defendants’ Motion to Compel (Dkt. No. 53); Plaintiff’s Response (Dkt.

No. 56), and Defendants’ Reply (Dkt. No. 57). The District Court referred the motion to the

undersigned for resolution pursuant to 28 U.S.C. § 636(b)(1)(A), Federal Rule of Civil Procedure

72, and Rules 1(c) of Appendix C of the Local Court Rules.

       This dispute arises out of a Fair Debt Collection Practices Act (“FDCPA”) suit brought by

Mariela Perez against MVBA, McCreary, Veselka, Bragg & Allen, P.C., and John Does. Perez seeks

statutory damages pursuant to 15 U.S.C. § 1692k(a), as well as reasonable attorneys’ fees and costs.

Dkt. No. 13. On July 28, 2020, Defendants served Perez their first set of discovery requests. Dkt.

No. 53-1. Perez served her responses on August 26, 2020. Id. In the instant motion, Defendants

assert that Perez refuses to produce documents responsive to Request for Production No. 16,

concerning “all documents reflecting attorneys’ fees, costs, fee arrangements, engagement letters,

billing records and/or invoices, from the attorneys representing you in this case, for which you are

seeking compensation.” Dkt. No. 53 at 1-2. Perez objects, arguing that the request is “premature

and irrelevant at this stage in the case.” Dkt. No. 53-1; see also Dkt. No. 56 at 3. The Court

disagrees.
           Case 1:19-cv-00724-RP Document 64 Filed 04/13/21 Page 2 of 3



        In a similar FDCPA case, a district court rejected the plaintiff’s argument that attorney’s fees

were not relevant unless and until she prevailed on her FDCPA claim. Hernandez v. Scott, 2011

WL 2619342, at *1 (W.D. Tex. 2011). In granting the motion and finding the fees discoverable,

Magistrate Judge Nowak stated, “the information sought through these production requests will

enable defendant to assess its total liability if plaintiff prevails on her claim, which encourages ‘the

just, speedy, and inexpensive determination’ of this dispute.’” Id. (quoting FED. R. CIV. P. 1). See

also Coleman v. Credit Mgmt. LP, 2011 WL 13128820, at *1-2 (N.D. Tex. July 13, 2011) (finding

attorneys’ fees documentation discoverable prior to establishing liability in FDCPA suit).

        Perez attempts to distinguish this case from Hernandez and Coleman, arguing that those

cases did not involve a class action dispute. Dkt. No. 56 at 4. Perez assets that because the instant

case is a class action FDCPA case, attorneys’ fees documents are not discoverable at this stage

because they are not relevant to class certification. Id. at 4-6. This argument is likewise without

merit. Regardless of whether a class is certified, the FDCPA allows a prevailing plaintiff to recover

her attorney’s fees. 15 U.S.C. § 1692k(a)(3). The reasoning of Hernandez and Coleman therefore

remains applicable —the information is relevant to the Defendants to “assess their total liability.”

        As for Perez’s other arguments—that the documents are not relevant to Perez’s adequacy as

a class representative or that the production of the materials could somehow create a conflict of

interest during settlement negotiations—for the reasons Defendants state in their reply, those

arguments have no merit.

        Defendants’ Motion to Compel (Dkt. No. 53) is therefore GRANTED and Perez is

ORDERED to supplement her answer to Request for Production No. 16 to include full and complete

responses, no later than April 30, 2021.


                                                   2
  Case 1:19-cv-00724-RP Document 64 Filed 04/13/21 Page 3 of 3



SIGNED this 13th of April, 2021.



                                   _____________________________________
                                   ANDREW W. AUSTIN
                                   UNITED STATES MAGISTRATE JUDGE




                                      3
